Citation Nr: 1614202	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-34 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued a noncompensable rating for pseudofolliculitis barbae.

This matter was before the Board in February 2015 where it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2015 remand directives, the Veteran was afforded a VA examination in April 2015 for his service-connected pseudofolliculitis barbae.  The examiner determined that the skin condition did not cause scarring or disfigurement of the head, face, or neck.  There were also no benign or malignant skin neoplasms or any systemic manifestations due to any skin diseases.  Additionally, the appellant had not been treated with oral or topical medication in the past 12 months for any skin conditions.  On physical examination there was no evidence of a visible skin disability.  The examiner mentioned that the Veteran was employed at the time of the examination, but feared he may lose his job and that interviewers would require him to shave his beard and risk recurrence of his pseudofolliculitis.  The examiner opined that the Veteran was prone to pseudofolliculitis, which was first diagnosed while in service and will continue to be a lifelong problem as long as the appellant is required to shave.  However, at the time of examination, he did not manifest any symptoms of pseudofolliculitis, but reported periodic "flares" when he needed to shave in the past year.  The examiner opined that such findings were not well documented.  

In the appellant's post-remand brief, it was asserted that the periodic flare-ups affected over 5 percent of the exposed area.

In light of the foregoing, the Board finds that a VA examination should be scheduled for another examination, to determine the severity of the appellant's pseudofolliculitis barbae.  While there is no guarantee that the additional examination will occur during a period of flare-up, this at least affords an additional opportunity in this regard.  Moreover, the Veteran is advised to take photographs of his disorder during periods of flare-up to bring to the examiner so that an assessment can be made even if a flare is not active on the day of the examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his pseudofolliculitis barbae.  To the extent possible, the examination should be scheduled during a period of flare-up of the condition.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should complete all testing deemed necessary and record the current condition of the Veteran's skin disability.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, including the total percentage of body area, and exposed body area, affected by the skin disorder should also be noted.  The examiner should indicate whether, during the last 12 months, the Veteran has treated his skin disorder with systemic therapy such as corticosteroids and if so, the total duration of such treatment over such 12-month period.  If the examination is not conducted during a period of flare-up of the skin condition, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during a flare-up based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.

2.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




